The decision of this court handed down on December 30, 1932 [ante, p. 858], is hereby amended to read as follows: Judgment modified by reducing its amount to the sum of $9,243.28, and as so modified unanimously affirmed, without costs. There is no proof in the record as to the value of the stock purchased by the plaintiff except that given by plaintiff’s witness Goldberg, who testified that, at the time plaintiff purchased the stock, it had a book value of $3,762. Plaintiff, therefore, was not entitled to recover the full amount he paid for the stock, but only the amount *890less its value at the time he purchased. The judgment should, therefore, be reduced by the value of the stock at the time he received it, with interest on that amount to the date of the entry of the judgment herein, and the court modifies the judgment to this extent. Order denying motion for a new trial affirmed, without costs. Present — Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ.

 See Matter of Gelson v. Berry (233 App. Div. 696, 750; Id. 20; affd., 257 N. Y. 551).— [Rep.